IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0954
                             Filed June 17, 2020


ZT ENTERPRISES, INC.,
     Plaintiff-Appellee,

vs.

ALAN PEDERSEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Humboldt County, Kurt J. Stoebe,

Judge.



      Alan Pedersen appeals the district court’s judgment on an open-account

claim in favor of ZT Enterprises, Inc. AFFIRMED.




      James L. Lauer of Dotson, Guenther, Christian & Lauer, Algona, for

appellant.

      Thomas W. Lipps of Peterson & Lipps, Algona, for appellee.




      Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       ZT Enterprises, Inc. (ZT) orally agreed to spread chicken litter on farms

owned by Alan Pedersen and family members. When Pedersen failed to pay his

portion of certain invoices, ZT sued him for the balance due on an open account

and for unjust enrichment.

       Following trial, the district court found “ZT delivered and spread litter on

Pedersen farmland,” “the price ZT charged Alan Pedersen for litter . . . was fair

and reasonable,” ZT and Pedersen “agreed that Pedersen Farms would pay ZT

the price,” and “Pedersen admitted that Pedersen Farms owed most of the ZT bill.”

The court granted ZT judgment for $50,031.95 plus interest of 5% on the open

account. The court also concluded Pedersen was unjustly enriched.

       On appeal, Pedersen contends (1) the court’s findings were not supported

by substantial evidence and (2) the district court abused its discretion in admitting

an exhibit that may not have been provided in discovery.

I.     Substantial Evidence

       Pedersen contends the district court’s findings on the “basic terms relating

to tonnage, price, and payments on the open account” lack support in the record.

In his view, “The [c]ourt should have looked not for evidence of what the singular

disputed bill purported to require, but instead for evidence of what the ongoing

agreement between the parties should require.”

       We agree that a claim on an open account may be broader than a single

disputed bill. See Roger’s Backhoe Serv., Inc. v. Nichols, 681 N.W.2d 647, 650

(Iowa 2004) (“Although an account in its narrow sense envisions something

evidenced by book records, in a general sense, it encompasses any claim or
                                          3


demand based on a transaction creating a debtor-creditor relationship.”) But

whether ZT’s claim is construed narrowly or broadly, the result is the same: the

district court’s findings were supported by substantial evidence. See Nat’l Food

Prods. Corp. v. Schakel, 171 N.W.2d 858, 859 (Iowa 1969) (reviewing district court

findings for substantial evidence in an action on an open account for chicken feed

claimed to have been sold to a defendant).

       Specifically, one of ZT’s partners testified his company supplied litter to the

Pedersen farms, billing for “freight, cost of product,” and “services,” which included

“loading and reloading in the field” and “spreading” the litter over the farm fields.

Based on his long acquaintance with Pedersen, he conducted business informally,

always “figur[ing] about what . . . it was going to cost” and giving Pedersen “a

number in advance for individual fields.” The quotes he gave Pedersen included

the cost of the manure and hauling charged by a local cooperative, together with

taxes, as well as ZT’s cost of transporting and spreading the litter on the farmland.

After the work was completed, he periodically billed Pedersen on an open account.

Although he acknowledged his billing practices were unsophisticated, his invoices

documented the dates of service, tonnage of litter applied, location of the

application, and price. We have distilled the information as follows:

       DATE        LOCATION         TONS      COST/TON       TOTAL COST
       3/29/11     Rutland 4        1600      $34.17         $54,672.00
       10/24/11    So.Gregerson     256       $38.17         $9,771.52
       3/16/12     Gilmore          422       $42.42         $17,901.24
                                          4


ZT apportioned the “Rutland 4” and “Gilmore” costs among the three family

members who farmed the land, to arrive at Pedersen’s share.1 He testified the

figures he used were provided by the Pedersen family. The following tables distill

the apportionment:

                  Rutland 4 – Total Cost of $54,672 for three years:

          YEAR            ALAN           COST/TON           ALAN
                          PEDERSON                          PEDERSON
                          ACRES                             SHARE
          2011            194.3          $18,224/year/380.4 $9308.42
                                         acres≈$47.90/acre
          2012            194.3          [same]             $9308.42
          2013            327.2          [same]             $15,675.32
          TOTAL                                             $34,292.16


                    Gilmore – Total Cost of $17,901.24 per year:

                   YEAR            PERSON           ALAN
                                   FARMING          PEDERSEN
                                                    SHARE
                   2011            ALAN (≈1/3)      $5968.27
                   2012            OTHER
                   2013            OTHER


The resulting amounts owed by Pedersen were as follows:

                       1/12       $34,292.16 Rutland 4
                       1/13       $9771.52   So.Gregerson
                       1/13       $5968.27   Gilmore
                       TOTAL      50,031.95

In intra-family litigation, Pedersen acknowledged he owed ZT substantial amounts

for fertilizer.




1 The “So.Gregerson” share was allocated to Pedersen because his son farmed
those acres.
                                             5


         In light of this evidence, we conclude the district court did not err in granting

ZT judgment for $50,031.95. Having affirmed the judgment on the open-account

theory alleged by ZT, we find it unnecessary to address the unjust-enrichment

claim.

II.      Evidentiary Ruling

         On rebuttal, ZT offered an exhibit described by ZT’s partner as “a collection

of records that creates a billing for Pedersen Farms.” The district court admitted

the document over Pedersen’s objection that it was not previously furnished and

lacked a proper foundation. On appeal, Pedersen argues the district court should

have excluded the document because “it was not among the documents disclosed

to” him in pretrial discovery.

         Iowa Rule of Civil Procedure 1.517(3)(a) authorizes exclusion of documents

not disclosed in discovery “unless the failure was substantially justified or is

harmless.” “We ‘review decisions on sanctions for violation of discovery for an

abuse of discretion.’” City of Des Moines v. Ogden, 909 N.W.2d 417, 422–23 (Iowa

2018) (citation omitted).

         We discern no abuse.         The exhibit contained notes written by Alan

Pedersen’s brother about each family member’s share of the Pedersen farms and

the apportioned costs of fertilizer, together with checks written by other family

members and an invoice to ZT from the cooperative that distributed the litter. ZT’s

partner testified the notes correlated with his own notes on the division of the

Pedersen farms. Accordingly, they were cumulative. As for the checks, they were

cumulative of evidence establishing that the other family members paid their share

of the invoices. Finally, the invoice from the cooperative was cumulative of the
                                           6


partner’s testimony about his cost to acquire the litter, as well as the testimony of

a cooperative manager who prepared detailed reports on the recipients of the litter.

We affirm the district court’s ruling on the exhibit.

       AFFIRMED.